Title: From George Washington to Philip Schuyler, 21 May 1779
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Head Qrs Middlebrook May 21st 1779.

The duplicate of your favor of the 27th Ulto (the original is also come safe) and of the 10th & 12th Instt reached my hands with their inclosures this day, and I thank you for the several articles of intelligence therein contained.
Lieutt McClelans acct of his Scout from Fort Schuyler to Oswegatchie is plain distinct, & pointed, so far as he undertakes to relate; but I can find no such water on the Maps as he denominates the River Scull; nor can I reconcile its course, as described by him, to my ideas of any River in that Country. It appears by his journal that after travelling 46 Miles from Fort Schuyler & crossing the Mohawk River twice, he came to the River Scull (where it was 40 yards wide). That he passed down this River 70 Miles when it became near half a mile wide. that from hence he steered a No. Et course, and at the distance of 18 Miles came to the head of the River Oswegatchie, down which he proceeded 70 Miles more & then passed through a level Country to the Fort of that name distant 12 Miles.
This River (Scull) must certainly empty, either into the St Lawrence or Ontario above, but I cannot reconcile with it, the idea of Oswegatchie’s heading within 18 Miles of so broad a part of it as is described—according to my usual custom therefore I am induced my dear Sir to request the favor of you, through the means of Colo. Vansoick, to obtain as particular answer’s to the following questions as you can.
First—What course did he steer from Fort Schuyler to the River Scull? how does the Oneida lake bear from it—Whether is the way interrupted by waters, or Swamps, difficult to pass? & whether in a word a good road can be easily made over the Hills he speaks of fit for the transportation of Waggons &ca.
Second—What kind of Navigation does the River Scull afford between the Carrying places is the water rapid or still—shallow or deep? what sized vessels will it admit? Is the Course of the River much interrupted by fallen Trees? are the carrying places very bad, or can the passage of them by land be made easy with a little labour? What appearance has the genl face of the Country from the place he first embarked on the River, till he debarked? Is it hilly, Mountainous & inhospitable? or has it the appearance of fertility? In a word, will it admit of a road for Horses, & feed for Cattle, in case an expedition should go that way?
Third—what kind of a Road can be had from the River Scull to the head of Oswegatchie, over the Pine ridge he speaks of? and what kind of a Country is it in Genel?
Fourth—The same questions in all respects relative to the Navigation of the River Oswegatchie—the carrying places—kind of Country &ca—as in the secd question, respecting the River Scull?
Fifth—The appearance of the Country about Oswegatchie Fort—The width of the River St Lawrence at that place &ca.
Sixth—Whether the Rout of McClelan, and that mentioned in Colo. Bradstree⟨t’s⟩ Journal by the way of Fish kill (at the So. Et end of the Oneida lake) is not for the most part the same?
I would send for McClelan in ordr that I might satisfy myself more fully of these Several points but it would immediately set the imagination of People a roaming & an expedition would soon be set on foot by this rout, whether one was intended or not—I prefer obtaining the knowledge therefore of these matters as the result (apparently) of your own curiosity. If upon examination of McClelan, it shall be thought an Expedition this way is practicable, it will be well for Colo. Vanscaick to send a party with one or more judicious Officers for the purpose of making observations with military exactness.
I am quite in Sentiment with you respecting your declarations to the Oneida & Tuscarora Indians on all the points mentioned in your letter of the 12th Instt—Unless circumstances, which I am unacquainted with at present, should appear I shall never consent to release the captive Indians unless we receive an equivalent for them. I shall expect very clear & satisfactory accts from my old friend Lewis who I know is sensible, & believe to be honest. I am most sincerely & Affectly Yrs
G: Wn
